 

--------------------------------------------------------------------------------

Back to Form 8-K [form8k.htm]
Exhibit 10.3
 
 


APPENDIX X
[Amendment Number 1]






Agency Code 12000   Contract No. C020454
Period 4/1/06-9/30/08   Funding Amount for Period Based on approved capitation
rates


 
This is an AGREEMENT between THE STATE OF NEW YORK, acting by and through The
New York State Department of Health, having its principal office at Corning
Tower, Room 2001, Empire State Plaza, Albany NY 12237, (hereinafter referred to
as the STATE), and WellCare of New York, Inc., (hereinafter referred to as the
CONTRACTOR), to modify Contract Number C020454 as set forth below. The effective
date of these modifications is April 1, 2006, unless otherwise noted below.
 
1. Amend Section 1,: "Definitions," the definition for "Designated Third Party
Contractor," to read as follows
 
"Designated Third Party Contractor" means a MCO with which the SDOH has
contracted to provide Family Planning and Reproductive Health Services for
FHPlus Enrollees of a MCO that does not include such services in its Benefit
Package or, for the purpose of this Agreement, the New York State Medicaid
fee-for-service program and its participating providers and subcontractors.
 
2. The attached Appendix C, "New York State Department of Health Requirements
for the
Provision of Family Planning and Reproductive Health," is substituted for the
period beginning April 1,2006.
 
3. Effective January 1, 2006, Item Number 10 in Section K.I, "Prepaid Benefit
Package," of Appendix K, "Prepaid Benefit Package Definitions of Covered and
Non-Covered Services," is amended to read as follows:
 
*
Covered Services
MMC Non-SSI
MMC SSI
MFFS
FHPlus**
10.
Prescription and Non-Prescription (OTC) Drugs, Medical Supplies, and Enteral
Formula
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit, except Risperdal Consta [see Appendix K.3, 2.b)xi)
of this Agreement]
Pharmaceuticals and medical supplies routinely furnished or administered as part
of a clinic or office visit, except Risperdal Consta [see Appendix K.3,2.b) xi)
of this Agreement]
Covered outpatient drugs from the list of Medicaid reimbursable prescription
drugs, subject to any applicable co-payments
Covered, may be limited to generic. Vitamins (except to treat an illness or
condition), OTCs, and medical supplies are not covered

 
4. Effective January 1, 2006, Subsection xi) is added to Subsection 2.,
"Non-Covered Behavioral Health Services," b) "Mental Health Services," of
Section K.3, "Medicaid Managed Care Prepaid Benefit Package Definitions of
Non-Covered Services," in Appendix K, "Prepaid Benefit Package Definitions of
Covered and Non-Covered Services." and reads as follows:
 
xi) Risperdal Consta, an injectable mental health drug used for management of
patients with schizophrenia, furnished as part of a clinic or office visit.
 
5. The attached Appendix L, "Approved Capitation Payment Rates." is substituted
for the period beginning April 1. 2006.
 
All other provisions of said AGREEMENT shall remain in full force and effect.
 
IN WITNESS WHEREOF, the parties hereto have executed this AGREEMENT as of the
dates appearing under their signatures.
 
CONTRACTOR SIGNATURE
 
 
STATE AGENCY SIGNATURE
 
By: /s/ Todd S. Farha             
 
 
By:  /s/ Donna Frescatore       
TODD S. FARHA
 
DONNA FRESCATORE
 
Title: PRESIDENT & CEO
 
 
Title: DEPUTY DIRECTOR, OMC
 
Date: 6/19/06
 
 
Date: 7/7/06
   
State Agency Certification:
In addition to the acceptance of this contract, I also certify that original
copies of this signature page will be attached to all other exact copies of this
contract

 


STATE OF FLORIDA  
SS.:
County of HILLSBOROUGH  

 
On the 19th  day of June  2006, before me personally appeared Todd S. Farha   to
me known, who being by me duly sworn, did depose and say that he/she resides at
Tampa, Florida, that he/she is the President & CEO of WellCare of New York,
Inc., the corporation described herein which executed the foregoing instrument;
and that he/she signed his/her name thereto by order of the board of directors
of said corporation.


(Notary)
 
  /s/  Sara Gallo   
Sara Gallo
Date:  6/19/06




 
STATE COMPTROLLER’S SIGNATURE
  /s/   Illegible            
 
 
Title: State Comptroller      
 
 
Date: 7/29/06      

 


 
 

--------------------------------------------------------------------------------




Appendix C




New York State Department of Health
Requirements for the Provision of
Family Planning and Reproductive Health Services
 

 
C.I
Definitions and General Requirements for the Provision of Family Planning and
Reproductive Health Services

 

 
C.2
Requirements for MCOs that Include Family Planning and Reproductive Health
Services in Their Benefit Package

 

 
C.3
Requirements for MCOs That Do Not Include Family Planning Services and
Reproductive Health Services in Their Benefit Package

 
 
 
APPENDIX C
April 1,2006
C-l
 



--------------------------------------------------------------------------------



C.I
Definitions and General Requirements for the Provision of Family Planning and
Reproductive Health Services
 
1. Family Planning and Reproductive Health Services
 
a) Family Planning and Reproductive Health services mean the offering, arranging
and famishing of those health services which enable Enrollees, including minors
who may be sexually active, to prevent or reduce the incidence of unwanted
pregnancies.
 
i) Family Planning and Reproductive Health services include the following
medically-necessary services, related drugs and supplies which are furnished or
administered under the supervision of a physician, licensed midwife or certified
nurse practitioner during the course of a Family Planning and Reproductive
Health visit for the purpose of;
 
A) contraception, including all FDA-approved birth control methods, devices such
as insertion/removal of an intrauterine device (IUD) or insertion/removal of
contraceptive implants, and injection procedures involving Pharmaceuticals such
as Depo-Provera;
 
B) emergency contraception and follow up;
 
C) sterilization;
 
D) screening, related diagnosis, and referral to a Participating Provider for
pregnancy;
 
E) medically-necessary induced abortions, which are procedures, either medical
or surgical, that result in the termination of pregnancy. The determination of
medical necessity shall include positive evidence of pregnancy, with an estimate
of its duration.
 
ii) Family Planning and Reproductive Health services include those education and
counseling services necessary to render the services effective.
 
iii) Family Planning and Reproductive Health services include
medically-necessary ordered contraceptives and pharmaceuticals:
 
A) For MMC Enrollees - The contractor is responsible for pharmaceuticals and
medical supplies such as IUDS and Depo-Provera that must be furnished or
administered under the supervision of a physician, licensed midwife, or
certified nurse practitioner during the course of a Family Planning and
Reproductive Health visit. Other pharmacy prescriptions including


APPENDIX C
April 1, 2006
C-2



emergency contraception, medical supplies, and over the counter drugs are not
the responsibility of the Contractor and are to be obtained when covered on the
New York State list of Medicaid reimbursable drugs by the Enrollee from any
appropriate eMedNY-enrolled health care provider of the Enrollee's choice.
 
B) For FHPlus Enrollees - The Contractor, if it includes such services in its
Benefit Package is responsible for covering prescription contraceptives,
including emergency contraceptives, provided by a Participating pharmacy,
consistent with the pharmacy benefit package as described in Appendix K. When
the Contractor does not provide Family Planning and Reproductive Health
Services, the Designated Third Party Contractor that covers such services for
FHPlus Enrollees is responsible for prescription contraceptives, including
emergency contraceptives, provided by a Participating pharmacy, consistent with
the pharmacy benefit package as described in Appendix K. The Contractor or the
Designated Third Party Contractor must cover at least one of every type of the
following methods of contraception:
 
I) Oral
II) Oral, emergency
III) Injectable
IV) Transdermal
V) Intravaginal
VI) Intravaginal, systemic
VII) Implantable
 
b) When clinically indicated, the following services may be provided as a part
of a Family Planning and Reproductive Health visit;
 
i) Screening, related diagnosis, ambulatory treatment and referral as needed for
dysmenorrhea, cervical cancer, or other pelvic abnormality/pathology.
 
ii) Screening, related diagnosis and referral for anemia, cervical cancer,
glycosuria, proteinuria, hypertension and breast disease.
 
iii) Screening and treatment for sexually transmissible disease.
iv) HIV testing and pre- and post-test counseling.
 
2. Free Access to Services for MMC Enrollees
 
a) Free Access means MMC Enrollees may obtain Family Planning and Reproductive
Health services, and HIV testing and pre-and post-test counseling when performed
as part of a Family Planning and Reproductive Health encounter, from either the
Contractor, if it includes such services in its Benefit Package, or from any
appropriate
APPENDIX C
April 1, 2006
 
C-3
 



eMedNY-enrolled health care provider of the Enrollee's choice. No referral from
the PCP or approval by the Contractor is required to access such services.
 
b) The Family Planning and Reproductive Health services listed above are the
only services which are covered under the Free Access policy. Routine obstetric
and/or gynecologic care, including hysterectomies, pre-natal, delivery and
post-partum care are not covered under the Free Access policy, and are the
responsibility of the Contractor.
 
3. Access to Services for FHPlus Enrollees
 
a) FHPlus Enrollees may obtain Family Planning and Reproductive Health services,
and HIV testing and pre-and post-test counseling when performed as part of a
Family Planning and Reproductive Services encounter, from either the Contractor
or through the Designated Third Party Contractor, as applicable. No referral
from the PCP or approval by the Contractor is required to access such services.
 
b) The Contractor is responsible for routine obstetric and/or gynecologic care,
including hysterectomies, pre-natal, delivery and post-partum care, regardless
of whether Family Planning and Reproductive Health services are included in the
Contractor's Benefit Package.






APPENDIX C
April 1, 2006
C-4




--------------------------------------------------------------------------------


C.2
 
Requirements for MCOs that Include Family Planning and Reproductive Health
Services in Their Benefit Package
 
1. Notification to Enrollees
 
a) If the Contractor includes Family Planning and Reproductive Health services
in its Benefit Package (as per Appendix M of this Agreement) the Contractor must
notify all Enrollees of reproductive age, including minors who may be sexually
active, at the time of Enrollment about their right to obtain Family Planning
and Reproductive Health services and supplies without referral or approval. The
notification must contain the following:
 
i) Information about the Enrollee's right to obtain the full range of Family
Planning and Reproductive Health services, including HIV counseling and testing
when performed as part of a Family Planning and Reproductive Health encounter,
from the Contractor's Participating Provider without referral, approval or
notification.
 
ii) MMC Enrollees must receive notification that they also have the right to
obtain Family Planning and Reproductive Health services in accordance with MMC's
Free Access policy as defined in C.I of this Appendix.
 
iii) A current list of qualified Participating Family Planning Providers who
provide the full range of Family Planning and Reproductive Health services
within the Enrollee's geographic area, including addresses and telephone
numbers. The Contractor may also provide MMC Enrollees with a list of qualified
Non-Participating providers who accept Medicaid and who provide the full range
of these services.
 
iv) Information that the cost of the Enrollee's Family Planning and Reproductive
care will be fully covered, including when a MMC Enrollee obtains such services
in accordance with MMC's Free Access policy.
 
2. Billing Policy
 
a) The Contractor must notify its Participating Providers that all claims for
Family Planning and Reproductive services must be billed to the Contractor and
not the Medicaid fee-for-service program.
 
b) The Contractor will be charged for Family Planning and Reproductive Health
services furnished to MMC Enrollees by eMedNY-enrolled Non-Participating
Providers at the applicable Medicaid rate or fee. In such instances,
Non-Participating Providers will bill Medicaid fee-for-service and the SDOH will
issue a confidential






APPENDIX C
April 1,2006
C-5
 



charge back to the Contractor. Such charge back mechanism will comply with all
applicable patient confidentiality requirements.
 
3. Consent and Confidentiality
 
a) The Contractor will comply with federal, state, and local laws, regulations
and policies regarding informed consent and confidentiality and ensure
Participating Providers comply with all of the requirements set forth in
Sections 17 and 18 of the PHL and 10 NYCRR Section 751.9 and Part 753 relating
to informed consent and confidentiality:
 
b) Participating Providers may share patient information with appropriate
Contractor personnel for the purposes of claims payment, utilization review and
quality assurance, unless the provider agreement with the Contractor provides
otherwise. The Contractor must ensure that any Enrollee's use including a minors
use of Family Planning and Reproductive Health services remains confidential and
is not disclosed to family members or other unauthorized parties, without the
Enrollee's consent to the disclosure.
 
4. Informing and Standards
 
a) The Contractor will inform its Participating Providers and administrative
personnel about policies concerning MMC Free Access as defined in C.I of this
Appendix, where applicable; HIV counseling and testing; reimbursement for Family
Planning and Reproductive Health encounters; Enrollee Family Planning and
Reproductive Health education and confidentiality.
 
b) The Contractor will inform its Participating Providers that they must comply
with professional medical standards of practice, the Contractors practice
guidelines, and all applicable federal, state, and local laws. These include but
are not limited to, standards established by the American College of
Obstetricians an(l Gynecologists, the American Academy of Family Physicians, the
U.S. Task Force on Preventive Services and the New York State Child/Teen Health
Program. These standards and laws recognize that Family Planning counseling is
an integral part of primary and preventive care.


 


APPENDIX C
April 1, 2006
C-6



--------------------------------------------------------------------------------



C.3


Requirements for MCOs That Do Not
Include Family Planning Services and Reproductive Health Services in Their
Benefit Package
 
1. Requirements
 
a) The Contractor agrees to comply with the policies and procedures stated in
the SDOH-approved statement described in Section 2 below.
 
b) Within ninety (90) days of signing this Agreement, the Contractor shall
submit to the SDOH a policy and procedure statement that the Contractor will use
to ensure that its Enrollees are fully informed of their rights to access a full
range of Family Planning and Reproductive Health services, using the following
guidelines. The statement must be sent to the Director, Office of Managed Care,
NYS Department of Health, Corning Tower, Room 2001, Albany, NY 12237.
 
c) SDOH may waive the requirement in (b) above if such approved statement is
already on file with SDOH and remains unchanged.
 
2. Policy and Procedure Statement
 
a) The policy and procedure statement regarding Family Planning and Reproductive
Health services must contain the following:
 
i) Enrollee Notification
 
A) A statement that the Contractor will inform Prospective Enrollees, new
Enrollees and current Enrollees that:
 
I) Certain Family Planning and Reproductive Health services (such as abortion,
sterilization and birth control) are not covered by the Contractor, but that
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are covered by the Contractor;
 
II) Such Family Planning and Reproductive Health Services that are not covered
by the Contractor may be obtained through fee-for-service Medicaid providers for
MMC Enrollees and through the Designated Third Party Contractor for FHPlus
Enrollees;
 
III) No referral is needed for such services, and there will be no cost to the
Enrollee for such services.




APPENDIX C
April 1, 2006
C-7

IV) HIV counseling and testing services are available through the Contractor and
are also available as part of a Family Planning and Reproductive Health
encounter when furnished by a fee-for-service Medicaid provider to MMC Enrollees
and through the Designated Third Party Contractor to FHPlus Enrollees; and that
anonymous counseling and testing services are available from SDOH, Local Public
Health Agency clinics and other county programs.
 
B) A statement that this information will be provided in the following manner:
 
I) Through the Contractor's written Marketing materials, including the Member
Handbook. The Member Handbook and Marketing materials will indicate that the
Contractor has elected not to cover certain Family Planning and Reproductive
Health services, and will explain the right of all MMC Enrollees to secure such
services through fee-for-service Medicaid from any provider/clinic which offers
these services and who accepts Medicaid, and the right of all FHPlus Enrollees
to secure such services through the Designated Third Party Contractor.
 
II) Orally at the time of Enrollment and any time an inquiry is made regarding
Family Planning and Reproductive Health services.
 
Ill) By inclusion on any web site of the Contractor which includes information
concerning its MMC or FHPlus product(s). Such information shall be prominently
displayed and easily navigated.
 
C) A description of the mechanisms to provide all new MMC Enrollees and FHPlus
Enrollees with an SDOH approved letter explaining how to access Family Planning
and Reproductive Health services and the SDOH approved list of Family Planning
providers. This material will be furnished by SDOH and mailed to the Enrollee no
later than fourteen (14) days after the Effective Date of Enrollment.
 
D) A statement that if an Enrollee or Prospective Enrollee requests information
about these non-covered services, the Contractor's Marketing or Enrollment
representative or member services department will advise the Enrollee or
Prospective Enrollee as follows:
 
I) Family Planning and Reproductive Health services such as abortion,
sterilization and birth control are not covered by the Contractor and that only
routine obstetric and/or gynecologic care, including hysterectomies, pre-natal,
delivery and post-partum care are the responsibility of the Contractor.




APPENDIX C
April 1, 2006
C-8
 



II) MMC Enrollees can use their Medicaid card to receive these non-covered
services from any doctor or clinic that provides these services and accepts
Medicaidj FHPlus Enrollees can receive these non-covered services through the
Designated Third Party Contractor using either the Designated Third Party
Contractor's identification card or the Contractor's card which shall include
the Enrollee's Client Identification Number.
 
III) Each MMC Enrollee and Prospective MMC Enrollee who calls will be mailed a
copy of the SDOH approved letter explaining the Enrollee's right to receive
these non-covered services, and an SDOH approved list of Family Planning
Providers who participate in Medicaid in the Enrollee's community. These"
materials will be mailed within two (2) business days of the contact.
 
IV) The Contractor will provide the name and phone number of the
Designated Third Party Contractor or such other organization designated by the
SDOH to provide such services to FHPlus Enrollees and Prospective FHPlus
Enrollees. It is the responsibility of the Designated Third Party Contractor or
such other organization designated by the SDOH to mail to each FHPlus Enrollee
or Prospective FHPlus Enrollee who calls, a copy of the SDOH approved letter
explaining the Enrollee's right to receive such services, and an SDOH approved
list of Family Planning Providers from which the Enrollee may access family
planning services. The Designated Third Party Contractor or such other
organization designated by the SDOH is responsible for mailing these materials
within fourteen (14) days of notice by the Contractor of a new Enrollee in the
Contractor's FHPlus product.
 
V) Enrollees can call the Contractor's member services number for further
information about how to obtain these non-covered services. MMC Enrollees can
also call the New York State Growing-Up-Healthy Hotline (1-800-522-5006) to
request a copy of the list of Medicaid Family Planning Providers. FHPlus
Enrollees can also call the Designated Third Party Contractor or such other
organization designated by the SDOH for a list of Family Planning providers.
 
E) The procedure for maintaining a manual log of all requests for such
information, including the date of the call, the Enrollee's client
identification number (CIN), and the date the SDOH approved letter and SDOH or
LDSS approved list were mailed, where applicable. The Contractor will review
this log monthly and upon request, submit a copy to SDOH.


APPENDIX C
April 1, 2006
C-9



ii) Participating Provider and Employee Notification
 
A) A statement that the Contractor will inform its Participating Providers and
administrative personnel about Family Planning and Reproductive Health policies
under MMC Free Access, as defined in C.I of this Appendix, and/or the FHPlus
Designated Third Party Contractor for FHPlus Enrollees, HIV counseling and
testing; reimbursement for Family Planning and Reproductive Health encounters;
Enrollee Family Planning and Reproductive Health education and confidentiality.
 
B) A statement jthat the Contractor will inform its Participating Providers that
they must comply with professional medical standards of practice, the
Contractor's practice guidelines, and all applicable federal, state, and local
laws. These include but are not limited to, standards established by the
American College of Obstetricians and Gynecologists, the American Academy of
Family Physicians, the U.S. Task Force on Preventive Services and the New York
State Child/Teen Health Program. These standards and laws recognize that Family
Planning counseling is an integral part of primary and preventive care.
 
C) The procedure(s) for informing the Contractor's Participating primary care
providers, family practice physicians, obstetricians, gynecologists and
pediatricians that the Contractor has elected not to cover certain Family
Planning and Reproductive Health services, but that routine obstetric and/or
gynecologic care, including hysterectomies, pre-natal, delivery and post-partum
care are covered; and that Participating Providers may provide, make referrals,
or arrange for non-covered services in accordance with MMC's Free Access policy,
as defined in C.I of this Appendix, and/or through the SDOH-contracted
Designated Third Party for FHPlus Enrollees.
 
D) A description of the mechanisms to inform the Contractor's Participating
Providers that:
 
I) if they also participate in the fee-for-service Medicaid program and they
render non-covered Family Planning and Reproductive Health services to MMC
Enrollees, they do so as a fee-for-service Medicaid practitioner, independent of
the Contractor.
 
II) if they also participate with the FHPlus Designated Third Party Contractor
and they render non-covered Family Planning and Reproductive Health Services to
FHPlus Enrollees, they do so as a participating provider with the Designated
Third Party Contractor, independent of the Contractor.
 
E) A description of the mechanisms to inform Participating Providers that, if
requested by the Enrollee, or, if in the provider's best professional judgment,
 
 
APPENDIX C
April 1, 2006
C-10



certain Family Planning and Reproductive Health services not offered through the
Contractor are medically indicated in accordance with generally accepted
standards of professional practice, an appropriately trained professional should
so advise the Enrollee and either:
 
I) offer those services to MMC Enrollees on a fee-for-service basis as an
eMedNY-enrolled provider, or to FHPlus Enrollees as a Participating Provider of
the Designated Third Party Contractor; or
 
II) provide MMC Enrollees with a copy of the SDOH approved list of Medicaid
Family Planning Providers, and/or provide FHPlus Enrollees with the name and
number of the Designated Third Party Contractor, or
 
III) give Enrollees the Contractor's member services number to call to obtain
either the list of Medicaid Family Planning Providers or the name and number of
the Designated Third Party Contractor, as applicable.
 
F) A statement that the Contractor acknowledges that the exchange of medical
information, when indicated in accordance with generally accepted standards of
professional practice, is necessary for the overall coordination of Enrollees'
care and assist Primary Care Providers in providing the highest quality care to
the Contractor's Enrollees. The Contractor must also acknowledge that medical
record information maintained by Participating Providers may include information
relating to Family Planning and Reproductive Health services provided under the
fee-for-service Medicaid program or under the Designated Third Party contract
with SDOH.
 
iii) Quality Assurance Initiatives
 
A) A statement that the Contractor will submit any materials to be furnished to
Enrollees and providers relating to access to non-covered Family Planning and
Reproductive Health services to SDOH, Office of Managed Care for its review and
approval before issuance. Such materials include, but are not limited to, Member
Handbooks, provider manuals, and Marketing materials.
 
B) A description of monitoring mechanisms the Contractor will use to assess the
quality of the information provided to Enrollees.
 
C) A statement that the Contractor will prepare a monthly list of MMC Enrollees
who have been sent a copy of the SDOH approved letter and the SDOH approved list
of Family Planning providers, and a list of FHPlus Enrollees who have been
provided with the name and telephone number of the Designated Third Party
Contractor. This information will be available to SDOH upon request.




APPENDIX C
April 1, 2006
C-11



D) A statement that the Contractor will provide all new employees with a copy of
these policies. A statement that the Contractor's orientation programs will
include a thorough discussion of all aspects of these policies and procedures
and that annual retraining programs for all employees will be conducted to
ensure continuing compliance with these policies.
 
E) A description of the mechanisms to provide the Designated Third Party
Contractor, SDOH, or SDOH's subcontractor with a monthly listing of all FHPlus
Enrollees within seven (7) days of receipt of the Contractor's monthly
Enrollment Roster and any subsequent updates or adjustments. A copy of each file
will also be provided simultaneously to the SDOH. A description of mechanisms to
provide SDOH or SDOH's subcontractor with a list of prospective FHPlus Enrollees
within two (2) business days of the prospective Enrollee encounter, and a list
of Enrollees who call to request information within two (2) business days of an
Enrollee's request.
 
3. Consent and Confidentiality
 
a) The Contractor must comply with federal, state, and local laws, regulations
and policies regarding informed consent and confidentiality and ensure
Participating Providers comply with all of the requirements set forth in
Sections 17 and 18 of the PHL and 10 NYCRR § 751.9 and Part 753 relating to
informed consent and confidentiality.
 
b) Participating Providers and/or the Designated Third Party Contractor
Providers, may share patient information with appropriate Contractor personnel
for the purposes of claims payment, utilization review and quality assurance,
unless the provider agreement with the Contractor provides otherwise. The
Contractor must ensure that any Enrollee's use including a minor's use of Family
Planning and Reproductive Health services remains confidential and is not
disclosed to family members or other unauthorized parties, without the
Enrollee's consent to the disclosure.


APPENDIX C
April 1, 2006
C-12

--------------------------------------------------------------------------------





APPENDIX L
 
Approved Capitation Payment Rates
 


 


 


 


APPENDIX L
April 1, 2006
L-l
 
 

--------------------------------------------------------------------------------


5
 
 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503  
Effective Date: 04/01/06 
Approved by DOB: Yes
Region: Northeast
 
County: ALBANY
Reinsurance: No
Status: Mandatory

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$262.72
TANF/SN 6mo-14 F
$89.50
TANF/SN 15-20 F
$130.92
TANF/SN 6m-20 M
$87.34
TANF21+ M/F
$212.38
SN 21-29 M/F
$201.52
SN 30+ M/F
$365.32
SSI 6mo-20 M/F
$176.65
SSI 21-64 M/F
$493.40
SSI 65+ M/F
$438.91
Maternity Kick Payment
$5,097.14
Newborn Kick Payment
$1,734.99

 


 
Optional Benefits Offered:
 
þ Emergency Transportation
 
¨ Dental
 
þ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 



--------------------------------------------------------------------------------


 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503 
Effective Date: 04/01/06
Approved by DOB: Yes
Region: Central
 
County: COLUMBIA
Reinsurance: No 
Status: Mandatory

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$253.60
TANF/SN 6mo-14 F
$82.21
TANF/SN 15-20 F
$139.77
TANF/SN 6m-20 M
$82.59
TANF21+ M/F
$229.28
SN 21-29 M/F
$215.27
SN 30+ M/F
$368.73
SSI 6mo-20 M/F
$179.23
SSI 21-64 M/F
$474.37
SSI 65+ M/F
$392.42
Maternity Kick Payment
$5,466.64
Newborn Kick Payment
$1,980.01

 


 
Optional Benefits Offered:
 
þ Emergency Transportation
 
¨ Dental
 
þ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan

 

--------------------------------------------------------------------------------




WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503 
Effective Date: 04/01/06
Approved by DOB: Yes
Region: Mid-Hudson
 
County: DUTCHESS
Reinsurance: No
Status: Voluntary

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$266.87
TANF/SN 6mo-14 F
$93.54
TANF/SN 15-20 F
$135.68
TANF/SN 6m-20 M
$103.07
TANF21+ M/F
$229.75
SN 21-29 M/F
$211.13
SN 30+ M/F
$429.08
SSI 6mo-20 M/F
$177.07
SSI 21-64 M/F
$488.19
SSI 65+ M/F
$425.44
Maternity Kick Payment
$5,651.55
Newborn Kick Payment
$2,276.59

 


 
Optional Benefits Offered:
 
þ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 



--------------------------------------------------------------------------------


 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503  
Effective Date: 04/01/06 
Approved by DOB: Yes
Region: Central
 
County: GREENE
Reinsurance: No
Status: Mandatory

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$251.40
TANF/SN 6mo-14 F
$80.40
TANF/SN 15-20 F
$137.50
TANF/SN 6m-20 M
$80.75
TANF21+ M/F
$226.45
SN 21-29 M/F
$212.51
SN 30+ M/F
$365.67
SSI 6mo-20 M/F
$176.18
SSI 21-64 M/F
$470.38
SSI 65+ M/F
$390.73
Maternity Kick Payment
$5,466.64
Newborn Kick Payment
$1,980.01

 


 
Optional Benefits Offered:
 
þ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 



--------------------------------------------------------------------------------


 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503 
Effective Date: 04/01/06 
Approved by DOB: Yes
Region: Mid-Hudson
 
County: ORANGE
Reinsurance: No 
Status: Voluntary

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$263.72
TANF/SN 6mo-14 F
$92.78
TANF/SN 15-20 F
$132.60
TANF/SN 6m-20 M
$102.05
TANF21+ M/F
$226.38
SN 21-29 M/F
$206.72
SN 30+ M/F
$423.04
SSI 6mo-20 M/F
$173.29
SSI 21-64 M/F
$479.96
SSI 65+ M/F
$420.66
Maternity Kick Payment
$5,651.55
Newborn Kick Payment
$2,276.59

 


 
Optional Benefits Offered:
 
¨ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 
 

--------------------------------------------------------------------------------




 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503  
Effective Date: 04/01/06 
Approved by DOB: Yes
Region: Northeast
 
County: RENSSELAER
Reinsurance: No
Status: Mandatory

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$260.53
TANF/SN 6mo-14 F
$87.69
TANF/SN 15-20 F
$128.66
TANF/SN 6m-20 M
$85.51
TANF21+ M/F
$209.55
SN 21-29 M/F
$198.76
SN 30+ M/F
$362.26
SSI 6mo-20 M/F
$173.61
SSI 21-64 M/F
$489.42
SSI 65+ M/F
$437.22
Maternity Kick Payment
$5,097.14
Newborn Kick Payment
$1,734.99

 


 
Optional Benefits Offered:
 
þ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 


 

--------------------------------------------------------------------------------


 
 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 
MMIS ID #: 01182503 
Effective Date: 04/01/06 
Approved by DOB: Yes
Region: Northern Metro
 
County: ROCKLAND
Reinsurance: No
Status: Mandatory

 
Premium Group
Rate Amount
TANF/SN <6mo M/F
$247.24
TANF/SN 6mo-14 F
$87.55
TANF/SN 15-20 F
$111.50
TANF/SN 6m-20 M
$97.90
TANF21+ M/F
$190.15
SN 21-29 M/F
$262.49
SN 30+ M/F
$413.23
SSI 6mo-20 M/F
$176.29
SSI 21-64 M/F
$548.38
SSI 65+ M/F
$413.23
Maternity Kick Payment
$4,812.65
Newborn Kick Payment
$1,569.65

 


 
Optional Benefits Offered:
 
þ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 


 

--------------------------------------------------------------------------------




 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503 
Effective Date: 04/01/06 
Approved by DOB: Yes
Region: Mid-Hudson
 
County: SULLIVAN
Reinsurance: No
Status: Voluntary

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$263.72
TANF/SN 6mo-14 F
$92.78
TANF/SN 15-20 F
$132.60
TANF/SN 6m-20 M
$102.05
TANF21+ M/F
$226.38
SN 21-29 M/F
$206.72
SN 30+ M/F
$423.04
SSI 6mo-20 M/F
$173.29
SSI 21-64 M/F
$479.96
SSI 65+ M/F
$420.66
Maternity Kick Payment
$5,615.55
Newborn Kick Payment
$2,276.59

 


 
Optional Benefits Offered:
 
¨ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 
 

--------------------------------------------------------------------------------




 
WELLCARE OF NEW YORK, INC.
 
Medicaid Managed Care Rates
 


MMIS ID #: 01182503 
Effective Date: 04/01/06
Approved by DOB: Yes
Region: Mid-Hudson
 
County: ULSTER
Reinsurance: No
Status: Voluntary

 


Premium Group
Rate Amount
TANF/SN <6mo M/F
$263.72
TANF/SN 6mo-14 F
$92.78
TANF/SN 15-20 F
$132.60
TANF/SN 6m-20 M
$102.05
TANF21+ M/F
$226.38
SN 21-29 M/F
$206.72
SN 30+ M/F
$423.04
SSI 6mo-20 M/F
$173.29
SSI 21-64 M/F
$479.96
SSI 65+ M/F
$420.66
Maternity Kick Payment
$5,615.55
Newborn Kick Payment
$2,276.59

 


 
Optional Benefits Offered:
 
¨ Emergency Transportation
 
¨ Dental
 
¨ Non-Emergent Transportation
 
þ Family Planning

 
Box will be checked if the optional benefit is covered by the plan
 



--------------------------------------------------------------------------------



WELLCARE OF NEW YORK, INC.
 
Family Health Plus Rates
 
Effective April 1, 2006
 
 
 
 
 
Optional
Benefits covered
County  
Adults with Children 19 -64
Adults without Children 19 - 29
Adults without Children 30 - 64
Maternity Kick
Family
Planning
Dental
ALBANY
$253.35
$250.47
$510.54
$5,097.14
Yes
Yes
COLUMBIA
$270.53
$258.71
$498.03
$5,466.64
Yes
Yes
DUTCHESS 
$260.42
$291.38
$528.18
$5,651.55
Yes
Yes
GREENE
$270.53
$258.71
$498.03
$5,466.64
Yes
Yes
ORANGE
$260.42
$291.38
$528.18
$5,651.55
Yes
Yes
RENSSELAER
$253.35
$250.47
$510.54
$5,097.14
Yes
Yes
ROCKLAND
$256.16
$208.81
$471.77
$4,812.65
Yes
Yes
ULSTER
$260.42
$291.38
$528.18
$5,651.55
Yes
Yes
NEW YORK
$196.82
$151.39
$245.60
$5,114.41
Yes
Yes